Case 1:15-bk-13490   Doc 54-1 Filed 09/10/19 Entered 09/10/19 16:01:12   Desc
                     Exhibit Loan Modification Page 1 of 6
Case 1:15-bk-13490   Doc 54-1 Filed 09/10/19 Entered 09/10/19 16:01:12   Desc
                     Exhibit Loan Modification Page 2 of 6
Case 1:15-bk-13490   Doc 54-1 Filed 09/10/19 Entered 09/10/19 16:01:12   Desc
                     Exhibit Loan Modification Page 3 of 6
Case 1:15-bk-13490   Doc 54-1 Filed 09/10/19 Entered 09/10/19 16:01:12   Desc
                     Exhibit Loan Modification Page 4 of 6
Case 1:15-bk-13490   Doc 54-1 Filed 09/10/19 Entered 09/10/19 16:01:12   Desc
                     Exhibit Loan Modification Page 5 of 6
Case 1:15-bk-13490   Doc 54-1 Filed 09/10/19 Entered 09/10/19 16:01:12   Desc
                     Exhibit Loan Modification Page 6 of 6
